        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 1 of 68                               FILED
                                                                                             2019 Dec-30 PM 03:36
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

DERRICK J. WILLIAMSON, JR., )
                            )
    Plaintiff,              )
                            )
v.                          )                       Case No.:      7:19-CV-00669-LSC
                            )
ALABAMA DEPARTMENT OF )
MENTAL HEALTH, et al.,      )
                            )
    Defendants.             )


                  DEFENDANT JACKIE GRAHAM’S ANSWER
                    TO SECOND AMENDED COMPLAINT


       Defendant Jackie Graham (“Defendant”), in her individual and official capacities, State

Personnel Director of the Alabama State Personnel Department (“SPD”), by and through

undersigned counsel, file her Answer to Plaintiffs’ Second Amended Complaint. In support

thereof, Defendant states as follows:

                                          PLAINTIFF

       1.      Defendant admits the Plaintiff is Derrick James Williamson; however, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the remainder of the

paragraph.

       2.      Defendant admits Plaintiff is currently a Mental Health Security Officer II, which

is considered a law enforcement position. Defendant further admits that Plaintiff began his

employment with the State of Alabama as a Mental Health Security Officer I at the Alabama

Department of Mental Health (“DMH”). Defendant admits that Plaintiff was not disciplined as a

                                                1
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 2 of 68



Mental Health Security Officer I. Defendant also admits Plaintiff is African-American. Defendant

denies the remainder of the paragraph and demands strict proof thereof.

       3.      Defendant admits the Plaintiff was promoted to Mental Health Security Officer II

after he completed his six-month probationary period for the position of Mental Health Security

Officer I. Defendant further admits Plaintiff did not have any disciplinary actions while in the

position of Mental Health Security Officer I. Defendant denies the remainder of the paragraph and

demands strict proof thereof.

       4.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of these allegations.

       5.      Defendant admits Plaintiff has received several disciplinary actions while in the

position of Mental Health Security Officer II. Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the remainder of these allegations.

                                          DEFENDANTS

       6.      Defendant admits the assertions in this paragraph.

       7.      Defendant admits the assertions in this paragraph.

       8.      Defendant admits the assertions in this paragraph.

       9.      Defendant admits Taylor Hardin Secure Medical Facility is a maximum-security

forensic facility operated by DMH and the State of Alabama. Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the remainder of the allegations.

       10.     Defendant admits DMH employs law enforcement officers in the positions of

Mental Health Security Officers. Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the remainder of the allegations.

       11.     Defendant admits the assertions of this paragraph.



                                                   2
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 3 of 68



       12.        Defendant admits the persons listed in paragraphs 13-21 are public officials and

employees and are of the age of majority. Defendant denies the remainder of the allegations in

this paragraph.

       13.        Defendant admits the assertions of this paragraph.

       14.        Defendant admits the assertions of this paragraph.

       15.        Defendant admits the assertions of this paragraph.

       16.        Defendant admits the assertions of this paragraph.

       17.        Defendant admits the assertions of this paragraph.

       18.        Defendant admits Captain Robert Anderson, Jr. was previously employed by DMH

as Mental Health Security Officer III and assigned to Taylor Hardin Secure Medical Facility.

Defendant further admits Anderson is sued in his official and/or individual capacities. Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       19.        Defendant admits the assertions of this paragraph.

       20.        Defendant admits the assertions of this paragraph.

       21.        Defendant admits the assertions of this paragraph.

                                    JURISDICTION & VENUE

       22.        Defendant admits this court has jurisdiction over claims arising pursuant to the

United States Constitution and federal statutes indicated in this paragraph. Defendant denies that

the Plaintiff states a cause of action as alleged in this paragraph and demands strict proof thereof.

       23.        Defendant denies the allegations of this paragraph and demands strict proof thereof.




                                                   3
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 4 of 68



       24.     Defendant admits Rule 65 of the Federal Rules of Civil Procedure pertains to

Injunctions and Restraining Orders. Defendant denies the remainder of the allegations of this

paragraph and demands strict proof thereof.

       25.     Defendant admits that venue is proper.

                                        PREREQUISITES

       26.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

                                              FACTS

       27.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       28.     Defendant denies the allegations of this paragraph and demands strict proof thereof.

       29.     Defendant denies the allegations of this paragraph and demands strict proof thereof.

       30.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       31.     Defendant admits Plaintiff was appointed on November 16, 2016 at DMH and

assigned to Bryce Hospital. Defendant also admits that a Form 40 is a Position Classification

Questionnaire. However, Defendant lacks knowledge and information sufficient to form a belief

as to the truth of the remainder of the allegations in this paragraph.

       32.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       33.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                                  4
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 5 of 68



       34.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       35.     Defendant admits Plaintiff was promoted effective June 1, 2017. Defendant further

admits Plaintiff had to serve a six-month probationary period. Defendant lacks knowledge and

information sufficient to form a belief as to the truth of the remainder of the allegations in this

paragraph.

       36.     Defendant admits the assertions of this paragraph.

       37.     Defendant admits Plaintiff was assigned to Taylor Hardin Secure Medical Facility

on June 1, 2017. Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the remainder of the allegations of this paragraph.

       38.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       39.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       40.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       41.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       42.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       43.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                                 5
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 6 of 68



       44.     Defendant denies that Plaintiff has an employment contract with DMH. Defendant

lacks knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       45.     Defendant denies that Hubbard has an employment contract with DMH. Defendant

lacks knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       46.     Defendant denies that Long has an employment contract with DMH. Defendant

lacks knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       47.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       48.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       49.     Defendant admits Plaintiff received an unsatisfactory comment for “Cooperation

with co-workers.” Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the remainder of the allegations of this paragraph.

       50.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       51.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       52.     Defendant denies Plaintiff has an employment contract with DMH. Defendant lacks

knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.



                                                 6
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 7 of 68



       53.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       54.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       55.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       56.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       57.     Defendant denies the allegations of this paragraph and demands strict proof thereof.

       58.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       59.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       60.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       61.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       62.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       63.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                                7
         Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 8 of 68



        64.     Defendant denies Plaintiff has an employment contract with the DMH. However,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

        65.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

        66.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

        67.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

        68.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

        69.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

        70.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

        71.     Defendant admits Plaintiff did receive a written reprimand for sending information

pertaining to DMH and Taylor Hardin Secure Medical Facility without the approval of the Director

of Police Services and/or the Facility Director. Defendant lacks knowledge and information

sufficient to form a belief as to the truth of the allegations of this paragraph.

        72.     Defendant denies that the Alabama State Employees’ Association (“ASEA”) is a

collective bargaining association. Defendant lacks knowledge and information sufficient to form

a belief as to the truth of the allegations of this paragraph.




                                                   8
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 9 of 68



       73.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       74.     Defendant admits Plaintiff’s reprimand was not rescinded. However, Defendant

lacks knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       75.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       76.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       77.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       78.     Defendant denies the allegations in this paragraph and demand strict proof thereof.

       79.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       80.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       81.     Defendant admits Plaintiff received a reprimand on May 2, 2018. However,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

       82.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       83.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                  9
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 10 of 68



       84.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       85.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       86.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       87.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       88.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       89.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       90.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       91.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       92.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       93.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       94.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                              10
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 11 of 68



       95.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       96.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       97.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       98.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       99.     Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       100.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       101.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       102.    Defendant denies Anderson had an employment contract with DMH. However,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

       103.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       104.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       105.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                  11
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 12 of 68



       106.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       107.    Defendant admits Jacob Harrison is a Fiscal Manager II. However, Defendant lacks

knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       108.    Defendant denies Plaintiff had an employment contract with DMH. However,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

       109.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       110.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       111.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       112.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       113.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       114.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       115.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                                  12
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 13 of 68



       116.    Defendant admits Justin Gosa resigned from his employment with DHM while

disciplinary action was pending. However, Defendant lacks knowledge and information sufficient

to form a belief as to the truth of the remainder of the allegations of this paragraph.

       117.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       118.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       119.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       120.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       121.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       122.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       123.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       124.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       125.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       126.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                 13
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 14 of 68



       127.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       128.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       129.    Defendant admits Jason Manasco is General Counsel at the Alabama State

Employees Association. However, Defendant denies that ASEA is a collective bargaining

association. Defendant lacks knowledge and information sufficient to form a belief as to the truth

of the remainder of the allegations of this paragraph.

       130.    Defendant denies Jackson has an employment contract with DMH. However,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

       131.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       132.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       133.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       134.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       135.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       136.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                  14
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 15 of 68



       137.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       138.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       139.    Defendant admits John Perdue is an Investigator/Auditor with the Alabama Peace

Officers Standards and Training Commission. However, Defendant lacks knowledge and

information sufficient to form a belief as to the truth of the remainder of the allegations of this

paragraph.

       140.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       141.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       142.    Defendant denies that Commissioner Beshear requested to place Anderson on

mandatory leave from his position with DMH. However, Defendant lacks knowledge and

information sufficient to form a belief as to the truth of the remainder of the allegations of this

paragraph.

       143.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       144.    Defendant admits Plaintiff received a warning on August 23, 2018. However,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

       145.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                  15
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 16 of 68



       146.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       147.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       148.    Defendant admits Anderson retired from State service with DMH. However,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

       149.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       150.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       151.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       152.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       153.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       154.    Defendant admits the accuracy of Ala. Admin. Code r. 670-X-19-.01(1)(b)(2).

However, Defendant lacks knowledge and information sufficient to form a belief as to the truth of

the remainder of the allegations of this paragraph.

       155.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                                  16
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 17 of 68



       156.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       157.    Defendant admits Plaintiff received a written reprimand on September 19, 2018 for

a situation pertaining to a “Code Green” that he issued. However, Defendant lacks knowledge and

information sufficient to form a belief as to the truth of the remainder of the allegations of this

paragraph.

       158.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       159.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       160.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       161.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       162.    Defendant denies Plaintiff has an employment contract with DMH. However,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

       163.    Defendant admits Plaintiff received a warning for neglect and inattention to job

duties and constant observation of a patient on October 11, 2018. However, Defendant lacks

knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       164.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                  17
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 18 of 68



       165.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       166.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       167.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       168.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       169.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       170.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       171.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       172.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       173.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       174.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       175.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                              18
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 19 of 68



       176.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       177.      Defendant admits that on or about October 20, 2018, Defendant received his annual

performance appraisal, which indicated a score of 14.11 (Partially Meets Standards) and his

various disciplinary actions. However, Defendant lacks knowledge and information sufficient to

form a belief as to the truth of the remainder of the allegations of this paragraph.

       178.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       179.      Defendant admits the assertions of this paragraph.

       180.      Defendant admits DMH submitted a revised performance appraisal for Plaintiff in

which the date under the signature of Annie Jackson was changed. Defendant further admits

Plaintiff did not receive an annual merit raise due to his score of 14.11. However, Defendant lacks

knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       181.      Defendant admits Plaintiff’s performance appraisal was received and processed.

Defendant denies the remainder of the allegations as stated in this paragraph and demands strict

proof thereof.

       182.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       183.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       184.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                 19
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 20 of 68



       185.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       186.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       187.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       188.    Defendant admits Erika Van Beek resigned from her position as Psychologist II .

Defendant admits Van Beek listed several reasons as to why she was resigning, including that she

has yet to obtain her license. However, Defendant lacks knowledge and information sufficient to

form a belief as to the truth of the remainder of the allegations of this paragraph.

       189.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       190.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       191.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       192.    Defendant admits Audrey McShan is employed by BMH as the Facility Director

for Bryce Hospital. However, Defendant lacks knowledge and information sufficient to form a

belief as to the truth of the remainder of the allegations of this paragraph.

       193.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       194.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                 20
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 21 of 68



       195.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       196.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       197.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       198.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       199.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       200.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       201.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       202.    Defendant admits Hubbard holds the position of Mental Health Personnel Manager

V assigned to the personnel division of DMH in Montgomery, Alabama. However, Defendant

lacks knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       203.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       204.    Defendant admits that Plaintiff sent various documents to the State Personnel

Department. Defendant denies the remainder of the allegations of this paragraph.




                                                21
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 22 of 68



       205.    Defendant admits Plaintiff referenced various laws, rules, and regulations.

Defendant denies the remainder of the allegations of this paragraph.

       206.    Defendant admits her position is State Personnel Director. Defendant admits Alice

Ann Byrne is the Deputy Director of the State Personnel Department. Defendant admits that

Plaintiff produced a Read Receipt showing the email was opened by Defendant. Defendant denies

the remainder of the allegations of this paragraph.

       207.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       208.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       209.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       210.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       211.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       212.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       213.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       214.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                                22
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 23 of 68



       215.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       216.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       217.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       218.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       219.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       220.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       221.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       222.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       223.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       224.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       225.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                              23
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 24 of 68



       226.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       227.    Defendant admits Plaintiff was promoted after approximately six months.

However, Defendant lacks knowledge and information sufficient to form a belief as to the truth of

the remainder of the allegations of this paragraph.

       228.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       229.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       230.    Defendant admits Deborah Marks holds the position of Mental Health Personnel

Manager III with DMH and assigned to Bryce Hospital. However, Defendant lacks knowledge and

information sufficient to form a belief as to the truth of the remainder of the allegations of this

paragraph.

       231.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       232.    Defendant denies Booth has an employment contract with DMH. However,

Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

       233.    Defendant admits she and Byrne received an email with various documents.

Defendant admits the State Personnel Board rules provide for an appeal by an employee “who has

reason to believe that he has been discriminated against because of religious or political opinions

or affiliations or race, sex, national origin, age, or disability, or any other statutorily protected

nonmerit factors …” Defendant denies the remainder of the allegations of this paragraph.



                                                  24
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 25 of 68



       234.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       235.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       236.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       237.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       238.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       239.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       240.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       241.    Defendant admits Plaintiff was notified of a pre-disciplinary conference pertaining

to his conduct and accountability, use of DMH equipment, use of abusive or threatening language,

misuse of his law enforcement authority, and conduct unbecoming an officer. However, Defendant

lacks knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       242.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       243.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                25
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 26 of 68



       244.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       245.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       246.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       247.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       248.    Defendant admits Plaintiff received and served a five-day suspension. Defendant

further admits this was Plaintiff’s first suspension. Defendant lacks knowledge and information

sufficient to form a belief as to the truth of the remainder of the allegations of this paragraph.

       249.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       250.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       251.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       252.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       253.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       254.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                  26
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 27 of 68



       255.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       256.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       257.    Defendant admits Eric Carpenter holds the position of Facility Director II with

DMH. Defendant lacks knowledge and information sufficient to form a belief as to the truth of the

remainder of the allegations of this paragraph.

       258.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       259.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       260.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       261.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       262.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       263.    Defendant admits Carpenter was separated from State service from DMH during

his probationary period. Defendant lacks knowledge and information sufficient to form a belief as

to the truth of the remainder of the allegations of this paragraph.

       264.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                                  27
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 28 of 68



       265.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       266.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       267.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       268.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       269.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       270.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       271.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       272.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       273.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       274.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       275.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                              28
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 29 of 68



       276.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       277.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       278.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       279.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       280.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       281.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       282.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       283.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       284.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       285.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       286.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                              29
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 30 of 68



       287.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       288.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       289.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       290.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       291.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       292.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       293.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       294.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       295.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       296.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       297.    Defendant admits the Mental Health Workers and Mental Health Security Officers

at times are required to manage and/or intervene in physical altercations between patients.

Defendant further admits Mental Health Workers work overtime. Defendant lacks knowledge and



                                              30
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 31 of 68



information sufficient to form a belief as to the truth of the remainder of the allegations of this

paragraph.

       298.    Defendant admits employees will call-in sick and will take accrued leave whether

sick or annual leave or compensatory time. Defendant lacks knowledge and information sufficient

to form a belief as to the truth of the remainder of the allegations of this paragraph.

       299.    Defendant admits that on-the-job injuries occur at DMH. Defendant lacks

knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       300.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       301.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       302.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       303.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       304.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       305.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       306.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                                 31
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 32 of 68



       307.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       308.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       309.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       310.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       311.    Defendant admits Carpenter was separated from State service with DMH during

his probationary period. Defendant further admits that Carpenter was informed that this action

was regrettable and was also for the good of the DMH. Defendant lacks knowledge and

information sufficient to form a belief as to the truth of the remainder of the allegations of this

paragraph.

       312.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       313.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       314.    Defendant admits Plaintiff received a score of 14.11 on his annual performance

appraisal. Defendant lacks knowledge and information sufficient to form a belief as to the truth of

the remainder of the allegations of this paragraph.

       315.    Defendant admits James Washington received a score of 30 on a performance

appraisal when he held the position of Mental Health Security Officer I. Defendant lacks




                                                32
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 33 of 68



knowledge and information sufficient to form a belief as to the truth of the remainder of the

allegations of this paragraph.

       316.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       317.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       318.      Defendant admits a score of 14.11 on an annual performance appraisal would not

result in annual merit raise. Defendant lacks knowledge and information sufficient to form a belief

as to the truth of the remainder of the allegations of this paragraph.

       319.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       320.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       321.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       322.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       323.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       324.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       325.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.



                                                 33
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 34 of 68



       326.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       327.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       328.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       329.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       330.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       331.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       332.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       333.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       334.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       335.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       336.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                              34
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 35 of 68



       337.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       338.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       339.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       340.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       341.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       342.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       343.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       344.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       345.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       346.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       347.    Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.




                                              35
           Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 36 of 68



       348.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       349.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       350.      Defendant denies all allegations as stated in this paragraph and demands strict proof

thereof.

       351.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       352.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       353.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       354.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       355.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

                              FIRST CAUSE OF ACTION
                        42 U.S.C. § 1983 – FIRST AMENDMENT
           SPEECH, ASSOCIATION, ACCESS TO PRESS, REDRESS & PRIVACY
                   Beshear, Baugher, Hubbard, Long, Jackson, Anderson
                             (Official & Individual Capacity)

       356.      This paragraph does not require a response.

       357.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                  36
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 37 of 68



       358.      Defendant lacks knowledge and information sufficient to form a belief as to the

truth of the allegations of this paragraph.

       359.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       360.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       361.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       362.      Defendant admits Plaintiff received various disciplinary actions. However,

Defendant denies the remainder of the allegations as stated in this paragraph and demands strict

proof thereof.

       363.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       364.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       365.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       366.      Defendant denies Plaintiff is entitled to the relief requested.

       367.      Defendant denies Plaintiff is entitled to the relief requested.

                                 SECOND CAUSE OF ACTION
                   42 U.S.C. § 1983 – FIRST AMENDMENT RETALIATION
                      Beshear, Baugher, Hubbard, Long, Jackson, Anderson
                                 (Official & Individual Capacity)

       368.      This paragraph does not require a response.




                                                   37
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 38 of 68



       369.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       370.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       371.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       372.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       373.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       374.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       375.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       376.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       377.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       378.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       379.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                38
        Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 39 of 68



        380.     Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

        381.     Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                            THIRD CAUSE OF ACTION
                 42 U.S.C. § 1983 – FOURTEENTH AMENDMENT
       ABRIDGMENT, EQUAL PROTECTION & PROCEDURAL DUE PROCESS
            Beshear, Baugher, Hubbard, Long, Jackson, Anderson & Graham
                           (Official & Individual Capacity)

        382.     This paragraph does not require a response.

        383.     Defendant admits Plaintiff is an African-American and is holds a law enforcement

position. Defendant denies the remainder of the allegations as stated in this paragraph and demands

strict proof thereof.

        384.     Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

        385.     Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

        386.     Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

        387.     Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

        388.     Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

        389.     Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.



                                                 39
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 40 of 68



       390.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       391.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       392.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       393.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       394.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       395.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                FOURTH CAUSE OF ACTION
                   42 U.S.C. § 1983 – 42 U.S.C. § 1981 - DISCRIMINATION
                    MAKE & ENFORCE EMPLOYMENT CONTRACTS
                          Beshear, Hubbard, Long, Anderson & Booth
                                (Official & Individual Capacity)

       396.      This paragraph does not require a response.

       397.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       398.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       399.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                 40
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 41 of 68



       400.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       401.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       402.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       403.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       404.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       405.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       406.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       407.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       408.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       409.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       410.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                41
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 42 of 68



       411.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       412.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       413.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       414.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       415.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                  FIFTH CAUSE OF ACTION
                     42 U.S.C. § 1983 – 42 U.S.C. § 1981 – EQUAL RIGHTS
                      Beshear, Baugher, Rittner, Hubbard, Long & Anderson
                                 (Official & Individual Capacity)

       416.      This paragraph does not require a response.

       417.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       418.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       419.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       420.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       421.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                                 42
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 43 of 68



       422.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       423.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       424.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       425.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       426.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                 SIXTH CAUSE OF ACTION
                   42 U.S.C. § 1983 – 42 U.S.C. § 1981 - DISCRIMINATION
                    Beshear, Baugher, Rittner, Hubbard, Long & Anderson
                                (Official & Individual Capacity)

       427.      This paragraph does not require a response.

       428.      Defendant admits Plaintiff is an African-American. Defendant denies that Plaintiff

has suffered a cause of action as alleged in this paragraph. Defendant denies the remainder of the

allegations as stated in this paragraph and demands strict proof thereof.

       429.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       430.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       431.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                 43
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 44 of 68



       432.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       433.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       434.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       435.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       436.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       437.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                            SEVENTH CAUSE OF ACTION
                  42 U.S.C. § 1983 – 42 U.S.C. § 1981 - RETALIATION
           Beshear, Baugher, Rittner, Hubbard, Jackson, Long, Anderson & Booth
                              (Official & Individual Capacity)

       438.      This paragraph does not require a response.

       439.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       440.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       441.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       442.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                                 44
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 45 of 68



       443.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       444.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       445.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       446.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       447.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       448.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       449.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                EIGHTH CAUSE OF ACTION
                     42 U.S.C. § 1985(2) CLAUSE TWO - CONSIPRACY
                  Beshear, Baugher, Hubbard, Rittner, Long, Anderson & Booth
                                (Official & Individual Capacity)

       450.      This paragraph does not require a response.

       451.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       452.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       453.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                                 45
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 46 of 68



       454.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       455.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       456.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       457.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       458.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       459.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       460.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       461.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       462.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       463.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       464.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                46
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 47 of 68



       465.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       466.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       467.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       468.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       469.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       470.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       471.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       472.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       473.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       474.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       475.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                47
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 48 of 68



       476.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       477.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                              NINTH CAUSE OF ACTION
                          42 U.S.C. § 1985(3) - CONSPIRACY
           Beshear, Baugher, Hubbard, Rittner, Jackson, Long, Anderson & Booth
                             (Official & Individual Capacity)

       478.      This paragraph does not require a response.

       479.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       480.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       481.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       482.      Defendant admits Plaintiff is African-American. Defendant denies the remainder

of the allegations as stated in this paragraph and demands strict proof thereof.

       483.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       484.      Defendant admits that Plaintiff has received disciplinary actions. Defendant denies

the allegations as stated in this paragraph and demands strict proof thereof.

       485.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       486.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                                 48
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 49 of 68



       487.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       488.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       489.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       490.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       491.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                TENTH CAUSE OF ACTION
                 42 U.S.C. § 1986 – ACTION FOR NEGLECT TO PREVENT
                     Beshear, Baugher, Hubbard, Long, Rittner & Graham
                                     (Individual Capacity)

       492.      This paragraph does not require a response.

       493.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       494.      Defendant admits Breshear is the appointing authority for DMH and Hubbard is the

personnel officer for DMH. Defendant further admits Long is the personnel officer for Taylor

Hardin Secure Medical Facility. Defendant admits she is the State Personnel Director. Defendant

denies the remainder of the allegations as stated in this paragraph and demands strict proof thereof.

       495.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       496.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                                 49
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 50 of 68



       497.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                           ELEVENTH CAUSE OF ACTION
            TITLE VII, 42 U.S.C. §§ 2000E TO 2000E-17 - DISCRIMINATION
           Alabama Department of Mental Health and Mental Retardation (ADMH)

       498.      This paragraph does not require a response.

       499.      Defendant admits Plaintiff is African-American. Defendant admits Title VII

establishes the regulations concerning discrimination in the workplace. Defendant denies the

remainder of the allegations as stated in this paragraph and demands strict proof thereof.

       500.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       501.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       502.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       503.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       504.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       505.      Defendant admits DMH is a State entity. Defendant admits that DMH does not have

Eleventh Amendment immunity for claims brought under Title VII.

       506.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                 50
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 51 of 68



       507.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       508.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       509.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                         TWELFTH CAUSE OF ACTION
                    TITLE VII, 42 U.S.C. §§ 2000E TO 2000E-17
        RETALIATION & RETALIATORY HOSTILE WORK ENVIRONMENT
         Alabama Department of Mental Health and Mental Retardation (ADMH)

       510.      This paragraph does not require a response.

       511.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       512.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       513.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       514.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       515.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       516.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       517.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                                 51
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 52 of 68



       518.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       519.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       520.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       521.      Defendant admits DMH is a State entity. Defendant denies the remainder of the

allegations as stated in this paragraph and demands strict proof thereof.

       522.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       523.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       524.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       525.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                      THIRTEENTH CAUSE OF ACTION
  ALABAMA CODE § 36-26a-3 – STATE EMPLOYEES PROTECTION ACT (ASEPA)
                  WHISTLEBLOWING – STATE LAW CLAIM
      Beshear, Baugher, Hubbard, Long, Jackson & Booth (Individual Capacity)

       526.      This paragraph does not require response.

       527.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       528.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                                52
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 53 of 68



       529.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       530.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       531.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       532.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       533.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       534.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       535.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       536.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       537.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                           FOURTEENTH CAUSE OF ACTION
                     BREACH OF CONTRACT – STATE LAW CLAIM
              Beshear, Hubbard, Rittner, Jackson, Long &Booth (Official Capacity)

       538.      This paragraph does not require a response.

       539.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.



                                                 53
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 54 of 68



       540.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       541.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       542.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       543.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       544.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       545.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       546.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       547.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       548.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       549.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       550.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                54
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 55 of 68



       551.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       552.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       553.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       554.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       555.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       556.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       557.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       558.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                              FIFTEENTH CAUSE OF ACTION
                            DEFAMATION – STATE LAW CLAIM
                            Jackson (Official & Individual Capacity)

       559.      This paragraph does not require a response.

       560.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       561.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.



                                                 55
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 56 of 68



       562.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       563.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       564.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       565.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       566.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       567.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       568.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       569.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       570.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       571.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       572.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                56
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 57 of 68



       573.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       574.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       575.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       576.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       577.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       578.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       579.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                             SIXTEENTH CAUSE OF ACTION
                 NEGLIGENCE & WANTONNESS – STATE LAW CLAIM(S)
                  Beshear, Baugher & Jackson (Official & Individual Capacity)

       580.      This paragraph does not require a response.

       581.      Defendant admits Jackson and Anderson were employees of DMH. Defendant

denies the remainder of the allegations as stated in this paragraph and demands strict proof thereof.

       582.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       583.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.



                                                 57
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 58 of 68



       584.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       585.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       586.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       587.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       588.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       589.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       590.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       591.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       592.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       593.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       594.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                58
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 59 of 68



       595.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       596.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       597.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       598.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                 NEGLIGENCE & WANTONNESS – STATE LAW CLAIM(S)
                         Graham (Official & Individual Capacity)

       599.      This paragraph does not require a response.

       600.      Defendant admits at all relevant times she has been employed by the Alabama State

Personnel Department, a State entity.        Defendant further admits that the State Personnel

Department does provide guidance and instruction on various personnel processes, rules,

regulations and laws.

       601.      Defendant admits she has several responsibilities, including to “make such

investigations concerning the administration and effect of [the State Merit System Act]” and to

“devise and administer employee service ratings.” Defendant denies the remainder of the

allegations as stated in this paragraph and demands strict proof thereof.

       602.      Defendant admits Plaintiff sent various documents to her. Defendant denies the

remainder of the allegations as stated in this paragraph and demands strict proof thereof.

       603.      Defendant admits she is aware of her statutory duties.

       604.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                                 59
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 60 of 68



       605.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       606.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                     SEVENTEENTH CAUSE OF ACTION
     TORTIOUS INTERFERENCE (CONTRACTUAL & BUSINESS RELATIONS)
                              STATE LAW CLAIM
         Beshear, Hubbard, Jackson &Booth (Official & Individual Capacity)

       607.      This paragraph does not require a response.

       608.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       609.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       610.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       611.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       612.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       613.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       614.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       615.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                                 60
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 61 of 68



       616.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       617.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       618.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                         EIGHTEENTH CAUSE OF ACTION
                 MISREPRESENTATION & DECEIT - STATE LAW CLAIM
                         Beshear (Official & Individual Capacity)
                        Hubbard & Jackson (Individual Capacity)

       619.      This paragraph does not require a response.

       620.      Defendant admits Plaintiff was assigned various law enforcement duties. Defendant

denies the remainder of the allegations as stated in this paragraph and demands strict proof thereof.

       621.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       622.      Defendant admits Beshear is the appointing authority for DMH.

       623.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       624.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       625.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       626.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.




                                                 61
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 62 of 68



       627.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       628.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       629.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       630.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       631.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       632.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

       633.      Defendant denies the allegations as stated in this paragraph and demands strict

proof thereof.

                                    DAMAGES & INJURIES

        634. Defendant denies the allegations as stated in this paragraph and demands strict
proof thereof.

                            PLAINTIFF’S PRAYER FOR RELIEF

       A. – CC.        Defendant denies that Plaintiff is entitles to any relief as stated in these

paragraphs and demands strict proof thereof.

                                        JURY DEMAND

       This paragraph does not require a response.




                                                62
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 63 of 68



                       DEFENSES AND STATEMENT OF POSITION

       To the extent that any allegations or claims in Plaintiff’s Second Amended Complaint

require an answer at this time and such have not been admitted herein, they are denied. Now

having answered each and every paragraph of Plaintiff’s Second Amended Complaint, Defendant

asserts the following defenses, but does not assume the burden of proof on any such defense, except

as required by applicable law with respect to the particular defenses asserted. Defendant expressly

disavows any intent to waive defenses by operation of FED. R. CIV. P. 12(h). Defendant reserves

the right to assert additional defenses and/or otherwise to supplement.

       1.      Defendant alleges that the Second Amended Complaint fails to state a claim upon

               which relief can be granted.

       2.      Defendant did not discriminate (intentional or otherwise) against Plaintiff on the

               basis of race or any other basis.

       3.      Plaintiff is employed by DMH pursuant to Ala. Code, 1975, § 22-50-40; therefore,

               Defendant lacks the authority to grant the requested relief.

       4.      Defendant pleas the general defense.

       5.      Defendant alleges that Plaintiff has suffered no legal loss or damage as a result of

               her action or inaction.

       6.      Plaintiff fails to state a justiciable claim.

       7.      Defendant is entitled to absolute immunity Eleventh Amendment immunity from

               suit.

       8.      As a result of the application of the doctrine of absolute immunity in this case, this

               court lacks subject matter jurisdiction.

       9.      Plaintiff assumed the risk of injuries with his own actions.



                                                   63
Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 64 of 68



10.   Plaintiff’s claims for damages are barred in whole or in part because of his own

      actions and omissions.

11.   Defendant asserts each defense available under Rule 12(b) of the Federal Rules of

      Civil Procedure.

12.   Subjecting Defendant to punitive damages in this case or affirming an award of

      punitive damages would violate the United States Constitution, as well as the

      Constitution of Alabama. Furthermore, Defendant adopt all defenses made

      available under the decision rendered by the United States Supreme Court in BMW

      of North America, Inc. v. Gore, 517 U.S. 559 (1996).

13.   Some or all of the Plaintiff’s claims are barred to the extent Plaintiff seeks remedies

      beyond those that he would be entitled to receive under the statutory provisions or

      Constitutional amendments at issue.

14.   Plaintiff’s claims for damages are limited in whole or in part by statute.

15.   Plaintiff’s claims are barred because Defendant has committed no act or omission

      with the intent to cause harm, injury, or other damage to Plaintiff.

16.   Plaintiff is not entitled to a jury trial on his claims for equitable relief.

17.   Plaintiff is not entitled to equitable relief as Plaintiff have not suffered irreparable

      harm and has adequate remedies at law.

18.   Plaintiff lacks capacity and/or standing to bring this action.

19.   This case is not ripe for review.

20.   To the extent that Plaintiff’s claims are based upon matters which occurred or failed

      to occur, outside of the applicable statute of limitations for any of his claims, those

      claims are barred by the statute of limitations.



                                          64
Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 65 of 68



21.   Defendant is entitled to Article I, § 14 immunity of the Alabama Constitution.

22.   Defendant is not the proper party to this litigation.

23.   Defendant relies on the decision Ex parte Melof, 735 So. 2d 1172 (1999) (“we hold

      that Alabama has no such ‘equal-protective’ provision.”).

24.   Defendant has afforded the proper and adequate due process to the Plaintiff.

25.   Plaintiff failed to exhaust administrative remedies. Defendant relies on McKinney

      v. Pate, 20 F.3d 1550 (11th Cir. 1994) for the proposition that the Plaintiff did not

      suffer a substantive due process right and if so the Plaintiff should have utilized the

      procedural due process right set forth by the Alabama Administrative Procedure

      Act, Ala. Code, 1975, § 41-22-1, et seq.

26.   Plaintiff cannot recover punitive damages against Defendant for any of his claims.

      Furthermore, Plaintiff would not be entitled to an award of punitive damages, as he

      has not been sufficiently pled and cannot prove facts sufficient to support an award

      under applicable law. Defendant pleads all defenses made available to her by the

      United States Supreme Court’s decision in Kolstad v. American Dental Assoc., 119

      S. Ct. 2118 (1999), as well as all other statutory, case law and constitutional

      principles and limitations.

27.   Defendant did not commit any wrongful act or omission under color of state law or

      authority.

28.   Defendant denies Plaintiff is entitled to recover attorneys’ fees and/or costs.

29.   Plaintiff cannot recover damages against the State or any of its agencies or officials

      for claims under the Fourth and Fourteenth Amendment(s) by 42 U.S.C. § 1983.




                                        65
Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 66 of 68



30.   Defendant, in her official capacity, asserts absolute Eleventh Amendment

      immunity as to Plaintiff’s § 1983 claims for all claims other than those seeking

      prospective injunctive relief.

31.   Plaintiff’s substantive due process rights fail as matter of law as no fundamental

      rights or liberty interest are implicated.

32.   Plaintiff was not deprived of due process protections, if entitled to protection.

33.   Defendant is entitled to the protection of qualified immunity for any claims arising

      out of alleged violations of federal law.

34.   Defendant is entitled to the protection of State agent immunity. Defendant also

      asserts any other immunities or defenses set forth under the Alabama Constitution

      or any other source of Alabama law as applicable to Plaintiff’s claims arising under

      state law, including but not limited to Article I, Section 14 of the Alabama

      Constitution.

35.   Some or all of Plaintiff’s claims are barred to the extent that Plaintiff seeks remedies

      beyond those that he would be entitled to receive under any statute or Constitutional

      provision at issue.

36.   Defendant denies any liability under theories of respondeat superior, vicarious

      liability, agency or otherwise.

37.   Defendant states that she has adhered to all aspects of the State Merit System Act,

      State Personnel Board Rules, and the State Personnel policies and procedures in

      any decisions that were made regarding Plaintiff.

38.   Plaintiff’s claims are barred because Defendant has committed no act or omission

      with the intent to cause harm, injury, or other damage to Plaintiff.



                                        66
      Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 67 of 68



      39.    Plaintiff has failed to properly mitigate his damages alleged in this lawsuit.

      40.    Plaintiff’s claims are barred by laches, estoppel, unclean hands, and waiver.

      41.    To the extent that Plaintiff’s claims are fraudulently brought, they are barred.

      42.    Plaintiff is not entitled to a jury trial on any claimed equitable relief.

      43.    Defendant denies that she intentionally, willfully, or maliciously violated any law

             upon which Plaintiff relies. To the extent that Plaintiff’s claims against Defendant

             rest on conduct that was innocent or without malice or without reckless indifference

             to Plaintiff’s rights, the relief requested in the Second Amended Complaint is not

             recoverable.

      44.    Defendant reserves the right to amend and assert other defenses at a later date.

                                                     Respectfully submitted,

                                                     STEVE MARSHALL
                                                     ALABAMA ATTORNEY GENERAL

                                                     /s/ Alice Ann Byrne
                                                     ALICE ANN BYRNE (BYR 015)
                                                     TARA S. HETZEL      (KNE 003)
                                                     LAURY B. MORGAN (BAS 026)
                                                     Attorney for Defendant Jackie Graham,
                                                     Director of the Alabama State Personnel
                                                     Department, in her Official and Individual
                                                     Capacity

OF COUNSEL:
ALABAMA STATE PERSONNEL DEPARTMENT
Folsom Administrative Building
64 North Union Street, Suite 316
Montgomery, Alabama 36130-1400
Telephone:   (334) 353-0046
Facsimile:   (334) 353-4481
E-mail:      aliceann.byrne@personnel.alabama.gov
             tara.hetzel@personnel.alabama.gov
             laury.morgan@personnel.alabama.gov




                                                67
       Case 7:19-cv-00669-LSC Document 112 Filed 12/30/19 Page 68 of 68



                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 30th day of December, I electronically filed the foregoing
with the Clerk of the Court using the CM-ECF e-filing system, which will send notification of
such filing to the following:


       Derrick J. Williamson, Jr., Pro Se
       8816 Old Greensboro Road, Apt. 20104
       Tuscaloosa, Alabama 35405
       aeonpctech@live.com

       Edward C. Hixon, Esq.
       Thomas B. Klinner, Esq.
       ALABAMA DEPARTMENT OF MENTAL HEALTH
       P.O. Box 301410
       Montgomery, AL 36130-1410
       eddie.hixon@mh.alabama.gov
       tommy.klinner@mh.alabama.gov

       Terri O. Tompkins, Esq.
       PHELPS JENKINS GIBSON & FOWLER
       1201 Greensboro Avenue
       P O Box 020848
       Tuscaloosa, AL 35402-0848
       ttompkins@pjgf.com



                                                     /s/ Alice Ann Byrne
                                                     OF COUNSEL




                                                68
